EXECUTION COPY
Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This AMENDMENT (“Amendment”) to the Employment Agreement, effective as of
October 26, 2008 (the “Employment Agreement”) is made and effective as of March
6, 2009, by and among General Growth Properties, Inc., a Delaware, corporation
(the “Company”), GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), and Adam S. Metz (the “Executive”). Any capitalized term used
but not defined herein shall have the meaning ascribed thereto in the Employment
Agreement, except as otherwise provided.
          WHEREAS, the Company and the Executive entered into the Employment
Agreement effective as of October 26, 2008; and
          WHEREAS, the parties hereby desire to amend the Employment Agreement
in accordance with Section 11 of the Employment Agreement;
          NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants herein contained and in the Employment Agreement, and
intending to be legally bound hereby, the parties hereto agree that the
Employment Agreement is hereby amended as follows:

1.   Section 1 is hereby deleted in its entirety and is replaced with the
following:     1. Employment Period. The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to work in the employ of the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on December 31, 2010 (the “Employment Period”).
  2.   The first sentence of Section 2(a)(i) is hereby amended to remove the
word “interim” such that the first sentence shall read as follows:     (i)
During the Employment Period, the Executive shall serve as Chief Executive
Officer of the Company and of the Partnership, with the appropriate authority,
duties and responsibilities attendant to such position and other duties that may
be reasonably assigned by the Company’s Board of Directors (the “Board”).   3.  
Section 2(b)(ii) is hereby deleted in its entirety and is replaced with the
following:     (ii) Bonus. During the period of employment through October 25,
2009, the Executive shall be entitled to receive a bonus of $2,000,000, payable
in four equal installments (subject to the Executive’s continued active
employment with the Company on such payment date) of $500,000 on February 2,
2009, May 2, 2009, August 2, 2009 and October 25, 2009 (such payments
collectively, the “Fixed

 



--------------------------------------------------------------------------------



 



    Bonus”). In addition, subject to the Executive’s employment through
October 25, 2009, the Executive shall be entitled to receive a bonus of
$1,000,000, with such amount subject to reduction by the Compensation Committee
of the Board (the “Compensation Committee”) in its sole discretion, to the
extent the Compensation Committee determines that the Company’s performance or
the Executive’s personal performance warrant such reduction (the “Discretionary
Bonus”); provided, that any Discretionary Bonus shall be paid to the Executive
by November 11, 2009. From and after October 26, 2009, the Executive shall be
entitled to participate in the Company’s then applicable bonus plans in a manner
commensurate with his position, as may be determined by mutual agreement of the
Compensation Committee and Executive.   4.   Section 2(b)(iii) is hereby amended
to add the following new sentence at the end of that section:       From and
after October 26, 2009, the Executive shall participate in the Company’s then
applicable equity plans and be eligible to receive equity awards in a manner
commensurate with his position, as determined by the Compensation Committee in
its sole discretion.   5.   Section 2(b)(iv) is hereby deleted in its entirety
and replaced with the following:     (iv) Indemnification and Liability
Insurance. The Company shall continue to indemnify the Executive pursuant to the
indemnification agreement between the Company and the Executive dated
February 25, 2009 (the “Indemnification Agreement”), and the Indemnification
Agreement shall remain effective for a period of 6 years following the time the
Executive’s employment is terminated.   6.   Section 2(c) is hereby amended to
add the following new sentences at the end of that section:       During the
Employment Period, so long as he and his dependents are not covered under a
group health plan maintained by the Company, the Company shall pay Executive
monthly in advance (a) an amount equal to the employer portion of the “premium”
for the Company’s active employees under the Company’s PPO2 Medical/Rx Family
Plan or any successor thereto under the maximum coverage level available
thereunder (“Medical Premiums”) and (b) an additional amount such that after
paying federal, state, local and any other taxes on the Medical Premiums and
such amount, Executive retains an amount equal to the Medical Premiums. Any
amount accrued pursuant to clauses (a) and (b) above prior to the date of this
Amendment shall be paid in a lump sum on March 15, 2009.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
representative of the Company and by the Executive, as of the date first above
written.

          THE EXECUTIVE:


/s/ Adam S. Metz
Adam S. Metz THE COMPANY:

GENERAL GROWTH PROPERTIES, INC.
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Authorized Officer       THE PARTNERSHIP:

GGP Limited Partnership
      By:   /s/ Ronald L. Gern         Name:   Ronald L. Gern        Title:  
Authorized Officer     

3